Citation Nr: 1741737	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  08-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral postoperative calcaneal fractures, right foot and left foot, with degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 





INTRODUCTION

The Veteran served in the Army National Guard and Reserve from September 1988 to October 1996, with a period of active duty for training from January 4, 1989 to May 5, 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction rests with the RO in New Orleans, Louisiana.

In and May 2012, March 2014, and January 2016, the Board remanded the claim for further development. 

In May 2017, the Board requested an opinion from a medical specialist under the employ of the Veterans Health Administration (VHA).  The August 2017 VHA opinion has been associated with the record.  


FINDING OF FACT

The Veteran's right knee osteoarthritis is related to his service-connected bilateral postoperative calcaneal fractures, right foot and left foot, with degenerative joint disease.  


CONCLUSION OF LAW

The criteria for entitlement to service connection on a secondary basis for right knee osteoarthritis are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310(a) (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his right knee disability is caused or aggravated by his service-connected bilateral heel disability, because he is forced to place his right foot in an awkward position when he walks in order to limit his pain.  See July 2005 statement.  As the Veteran has not suggested, and the record does not indicate that his right knee disorder began during service, the Board addresses only the secondary service connection argument herein.  

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Regarding current diagnosis, there is conflicting evidence of record.  Post-service treatment records show treatment for variously diagnosed right knee disorders, to include a potential partial tear of the anterior cruciate ligament (ACL), joint space narrowing, bone islands, and enthesophytes.  See, e.g., May 2006 VA Examination report; June 2006 Medical Treatment Record; July 2014 VA Examination report.  In May 2017, the Board sought an expert medical opinion from the VHA.  In an August 2017 report, the VHA orthopedist determined that the May 2012 radiograph finding of right knee joint space narrowing is consistent with a diagnosis of right knee osteoarthritis.  He explained that an ACL diagnosis is not justified,

   as the Veteran himself denied a right knee injury proceeding the June 2006 MRI and there was no bone bruise which is commonly associated with an acute ACL injury.  Further, patellar enthesopathy and bone islands are asymptomatic.   

The August 2017 VHA specialist conducted a longitudinal review of the record and provided a medical explanation for why the Veteran's symptoms are consistent with a diagnosis of right knee osteoarthritis.  The August 2017 VHA orthopedist opinion is plausible and consistent with the additional evidence of record, namely VA examination reports reflecting diagnosis of right knee arthritis.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Consequently, the Board considers the August 2017 VHA medical opinion to be highly probative evidence.  Id.  Accordingly, the Board concedes the presence of a current right knee disorder, diagnosed as right knee osteoarthritis.  

In regard to the final element, nexus, the August 2017 VHA orthopedist opined that Veteran's right knee disorder developed as a result of his gait dysfunction caused by his service-connected bilateral calcaneal fractures.  Furthermore, in December 2005, a VA physician opined that the Veteran's right knee pain is probably referred from his right foot.  The Board acknowledges that the VA physicians who examined the Veteran in May 2006, July 2014, July 2016 ultimately reached conclusions unfavorable to the Veteran.  However, the VA examiners' medical opinions are inadequate, as they fail to address all relevant medical and lay evidence.  Thus, the Board finds that these opinions are of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

In sum, the Board finds that the opinions of the December 2005 VA physician and the August 2017 VHA specialist are sufficient to establish that the Veteran's right knee osteoarthritis is proximately due to or the result of his service-connected bilateral heel disability.  See 38 C.F.R. § 3.310(a); Allen.  Thus, service connection is warranted.


ORDER

Service connection for right knee osteoarthritis is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


